Detailed Action
This is the first office action on the merits for US application number 17/145,701.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species C), Figs. 5-9A, in the reply filed on October 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With regards to Applicant’s comments that currently pending claims on page 6 of Applicant’s preliminary amendment obviated the need for a restriction requirement due to the limitations providing ‘an acetabular engagement ring which is pivotably attached to the distal end of the second handle’ (Remarks p. 2), Examiner notes that the only place that the claim amendment was provided in the preliminary amendment dated January 11, 2021 was on the claim sheet with “Page 3 of 6” at the top; however, the amended limitation that Applicant has argued obviates the restriction requirement was/is completely illegible and thus was not able to be interpreted as intended by Applicant prior to receipt of Remarks dated October 10, 2022. Further, such appears to broadly read on species B) of Figs. 2A and 2B as well as species C) of Figs. 5-9A. Examiner has taken the argued limitation into account in the claim interpretation provided herein (as detailed with the rejection under 37 USC 112b).
As to claims 4 and 5, the limitation of a hinge disposed between the fulcrum pin and the acetabular engagement element, the hinge being arranged to allow lateral movement of the acetabular engagement element relative to the second handle does not read on the elected species. Further, a hinge disposed between the fulcrum pin and the acetabular engagement element, the hinge being arranged to allow lateral movement of the acetabular engagement element relative to the second handle is disclosed in paragraph 22 for the non-elected species of Figs. 2A and 2B. Therefore, claims 4 and 5 do not read on the elected species.
Claims 9 and 10 depend from claims 4 and 5, respectively, and subsequently do not read on the elected species.
Accordingly, claims 4, 5, 9, and 10 are withdrawn from further consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27a on Fig. 8A and 9A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: femoral engagement component in claim 1 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of an axis pin in claim 3 line 2. Examiner notes that this usage of means is not provided in conjunction with corresponding function and includes the limitation that provides sufficient structure, i.e. means of an axis pin recites a known structure of a pin.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-3, 7, 8, 12, and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the amended limitations in lines 1-3. That is, the lettering is grainy and the letters are very close together, making it very difficult to read. A screenshot is provided below. Examiner is interpreting claims 1-3 reading (after amendment January 25, 2021) “A surgical tool adapted to separate a femoral cup from an acetabular ball mounted on a stem of an acetabular cup having an acetabular cup of a hip prosthesis comprising:”. Accordingly, this is the language responded to below. Examiner suggests reviewing font format for amendments in future submissions.

    PNG
    media_image1.png
    89
    657
    media_image1.png
    Greyscale

Claim(s) 1 is/are unclear with regards to “an acetabular ball mounted on a stem of an acetabular cup having an acetabular cup of a hip prosthesis comprising:” in lines 1-3 and support for two acetabular cups as well as a hip prostheses comprising the subsequently listed elements of first and second handle, fulcrum, pin, etc. Examiner is interpreting this as referring to, and suggests amending as, “A surgical tool adapted to separate a femoral cup from an acetabular ball mounted on a stem of an acetabular cup , the surgical tool comprising:”.
Claim(s) 1 is/are unclear with regards to femoral engagement component in line 7 as such does not appear to be defined in the specification to enable one to determine the intended scope and equivalents thereof, though such is used to refer to element 35. Examiner is interpreting this as referring to any structure capable of engaging with a femoral implant component and suggests amending to clarify the intended scope. 
Claim(s) 1 is/are unclear with regards to the amended limitations in lines 8-9. That is, the lettering is grainy and the letters are very close together, making it very difficult to read. In particular, line 9 is illegible and Examiners interpretation is based upon page 2 of Applicant’s Remarks October 10, 20222. A screenshot is provided below. Examiner is interpreting claims 8-9 reading (after amendment January 25, 2021) “thereof and the second handle having an acetabular engagement ring which is pivotably attached to the distal end of the second handle;”. Accordingly, this is the language responded to below. Examiner suggests reviewing font format for amendments in future submissions.

    PNG
    media_image2.png
    86
    604
    media_image2.png
    Greyscale

Claim(s) 1 recites/recite the limitation "the neck" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a neck of a femoral cup,”.
Claim(s) 1 recites/recite the limitation “the femoral cup” in line 14.  There is insufficient antecedent basis for this limitation in the claim. That is, the preceding recitation is in the alternative language as indicated by the ‘or’. Examiner is interpreting this as referring to, and suggests amending as, “an outer hemispherical surface of [[the]]a femoral cup”.
Claim(s) 1 recites/recite the limitation "the neck" in lines 14-15 and “the outer hemispherical surface of the femoral cup” in line 15.  There is insufficient antecedent basis for this limitation in the claim. That is, the preceding recitation is in the alternative language as indicated by the ‘or’. Examiner is interpreting this as referring to, and suggests amending as, “both [[the]]a neck and [[the]]an outer hemispherical surface of [[the]]a femoral cup”.
Claim(s) 1 recites/recite the limitation "the acetabular engagement element" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the acetabular engagement ring”.
Claim(s) 1 recites/recite the limitation "the circumferential edge of the acetabular cup” in line 17.  There is insufficient antecedent basis for this limitation in the claim. That is, such is unclear with regards to inconsistent reliance on the preamble to provide antecedent basis support in lines 13-17. To be consistent with lines 13-16, Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a circumferential edge of [[the]]an acetabular cup”.
Claim(s) 1 is/are unclear with regards to the multiple occurrences of “, or” in lines 13-17 and the intended interpretation of what appear to be missing nouns and inconsistent comma usage as well as the ‘and/or’ and “, and” and which of these limitations are intended to be required and which are intended in the alternative. Examiner is interpreting this as referring to, and suggests amending as:
“the femoral engagement component being sized to engage [[the]]a neck of a femoral cup, [[or ]]an outer hemispherical surface of [[the]]a femoral cup, [[or ]]both [[the]]a neck and [[the]]an outer hemispherical surface of [[the]]a femoral cup, [[and/]]or a proximal end of a femoral implant;[[, and]] 
the acetabular engagement ring being sized to engage [[the]]a circumferential edge of [[the]]an acetabular cup.”
Claim(s) 12 is/are unclear with regards to the neck, the femoral cup, the femoral cup, both the neck and the outer hemispherical surface of the femoral cup, the proximal end, the acetabular cup, the femoral cup, and the acetabular ball in lines 2-8 and how a method can engage with functionally recited structures was well as the unusual comma usage with “, or” and the intended interpretation of what appear to be missing nouns as well as the ‘and/or’ and “, and”. As well has how the tool of claim 1 comprises what appear to be method steps. Examiner is interpreting this as referring to, and suggests amending as:
“A method of using the surgical tool of claim 1, the method comprising: 
simultaneously engaging the acetabular engagement ring with a circumferential edge of an acetabular cup while engaging the femoral engagement component with [[the]]a neck of [[the]]a femoral cup, [[or ]]an outer hemispherical surface of [[the]]a femoral cup, [[or ]]both [[the]]a neck and [[the]]an outer hemispherical surface of [[the]]a femoral cup, [[and/]]or [[the]]a proximal end of a femoral implant having a femoral cup,
squeezing the first and second handles towards one another, thereby causing the femoral cup and [[the]]an acetabular ball to be separated from one another.”
Claim(s) 16 is/are unclear with regards to the beveled edge in line 2 and if such is intended to refer to that of claim 15 line 2 or lines 2-3. Examiner is interpreting this as referring to, and suggests amending as, “wherein the corresponding circumferential beveled edge of the circumferential edge forms part”.
Claim(s) 2, 3, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 7-8 provide a kit containing the tool from which each depends, i.e. no additional limitations are provided; therefore, claims 7-8 fail to further limit subject matter of the claims upon which each depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stad et al. (US 2007/00100347, hereinafter “Stad”) in view of Sterett et al. (US 2002/0133157, hereinafter “Sterett”).
The claimed phrase “forms” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1-3, 7, 8, and 14-16, Stad discloses a surgical tool (Figs. 1A-3F, abstract) capable of use to separate a femoral cup from an acetabular ball mounted on a stem of an acetabular cup of a hip prosthesis (abstract discloses abutting engagement components with bones and separating/distracting the bones), the surgical tool comprising: a first handle (see illustration of Fig. 3C) and a second handle (see illustration of Fig. 3C) connected by a pin-like fulcrum (see illustration of Fig. 3C, Figs. 3A-3D) in a hinged relationship (Figs. 3A-3D), the first and second handles being urged apart by a spring-like member (see illustration of Fig. 3C, Figs. 3A-3D), each handle having a proximal end (see illustration of Fig. 3C) and a distal end (shown in Fig. 3C to the left of the ‘Pink-like fulcrum’, Fig. 3C); the first handle having a femoral engagement component (see illustration of Fig. 3C) at the distal end thereof (Fig. 3C) and the second handle having an acetabular engagement ring (see illustration of Fig. 3C) which is pivotably attached (via ‘Axis pin’ as labeled on the illustration of Fig. 3C, Figs. 3A-3D) to the distal end of the second handle (Fig. 3C); the fulcrum pin being disposed between the distal and proximal ends of each handle (as defined) whereby movement of the proximal ends towards one another causes the distal ends to move away from one another (Figs. 3A-3D); the femoral engagement component being sized to be capable of engaging a neck of a femoral cup (Figs. 3A-3F), an outer hemispherical surface of a femoral cup (Figs. 3A-3F), both a neck and an outer hemispherical surface of a femoral cup (Figs. 3A-3F), or a proximal end of a femoral implant (Figs. 3A-3F); the acetabular engagement ring being sized to be capable of engaging a circumferential edge of an acetabular cup (Figs. 3A-3F). As to claim 2, Stad discloses that the femoral engagement component is rotatably connected to the first handle (via ‘Axis pin’ as labeled on the illustration of Fig. 3C, Figs. 3A-3D). As to claim 3, Stad discloses that the femoral engagement component is connected by means of an axis pin (‘Axis pin’ as labeled on the illustration of Fig. 3C, Figs. 3A-3D) to the first handle (as defined, Figs. 3A-3D), the first handle having a central axis (Figs. 3A-3D) and the femoral engagement component being axially rotatable about the central axis (Figs. 3A-3D). As to claim 7, Stad discloses a kit a containing the surgical tool of claim 1 (Figs. 3A-3D). As to claim 8, Stad discloses a kit containing the surgical tool of claim 2 (Figs. 3A-3D). As to claim 14, Stad discloses that the acetabular engagement ring is a partial engagement ring (Figs. 3A-3D) capable of engaging a part of the circumferential edge of the acetabular cup (abstract discloses abutting engagement components with bones and separating/distracting the bones). As to claim 15, Stad discloses that the acetabular engagement ring includes a beveled edge (see illustration of Fig. 3C) capable of engaging with a corresponding circumferential beveled edge of the circumferential edge of the acetabular cup (abstract discloses abutting engagement components with bones and separating/distracting the bones). As to claim 16, Stad discloses that the corresponding circumferential beveled edge of the circumferential edge that the beveled edge of the acetabular engagement ring is capable of engaging forms part of a concave inner surface of the acetabular cup (abstract discloses abutting engagement components with bones and separating/distracting the bones).
Stad is silent to the pin-like fulcrum being a fulcrum pin and the spring-like member being a spring. 
Sterett teaches a similar surgical distraction tool (12, Figs. 4A-8) comprising: a first handle (lower “Handle” as labeled on the illustration of Fig. 4B) and a second handle (upper “Handle” as labeled on the illustration of Fig. 4B) connected by a fulcrum (44) in a hinged relationship (Figs. 4A, 4B, 5, and 6), a fulcrum (68) provided by a fulcrum pin (68) in a hinged relationship (Figs. 4A and 4B, ¶37), the first and second handles being urged apart by a spring (74, 76, ¶s38-41), each handle having a rotatable engagement component (40, 42, via 60 in 58, ¶36) at a distal end thereof (Fig. 4B); wherein movement of the proximal ends towards one another causes the distal ends to move away from one another (Figs. 4A and 4B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the pin-like fulcrum as disclosed by Stad includes a fulcrum pin as taught by Sterett in order to provide a known pivot mechanism for connecting pivotable structures (Sterett Figs. 4A and 4B, ¶37). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the spring-like member at the proximal ends of the handles as disclosed by Stad includes a spring as taught by Sterett in order to bias the grip ends of the handles apart (Sterett ¶38) so that the engagement components are biased together for insertion (Sterett Fig. 4B, ¶39), permitted to move apart upon a user squeezing the grip ends towards one another (Sterett Fig. 4A, ¶40), and biased to return together upon release of the grip ends for removal (Sterett Fig. 4B, ¶41).


    PNG
    media_image3.png
    628
    1320
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    757
    1323
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 12 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775